   Case: 1:16-cv-01086 Document #: 162 Filed: 05/18/20 Page 1 of 3 PageID #:2749




                      UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GAVIN/SOLMONESE, LLC,
                                                          No. 16-cv-1086
                       Plaintiff,

       v.                                                 Hon. Martha M. Pacold

STEPHEN L. KUNKEL,

                       Defendant.


      JOINT STATUS REPORT PURSUANT TO PARAGRAPH 5 OF THE THIRD
              AMENDED GENERAL ORDER DATED APRIL 24, 2020

       By her General Order of April 24, 2020, Judge Rebecca A. Pallmeyer, Chief Judge of the

Northern District of Illinois, directed all parties in civil cases pending before the Court to submit

a joint status report concerning the status of the proceedings. Following is the report of the

parties in this matter as directed by Paragraph 5 of that Order:

       (a) the progress of discovery -- Discovery in this matter is closed. On March 12, 2019,

the Court denied Defendant’s Motion for Summary Judgment (Dkt. 146, 147).

       (b) the status of briefing on any unresolved motion -- On February 26, 2020,

Defendant filed a Motion in Limine (Dkt. 154). Plaintiff filed its Response on March 11, 2020

(Dkt 156.) The motion is currently pending before the Court.

       (c) settlement efforts -- The parties have engaged in good faith settlement discussions

but are not currently optimistic regarding the possibility of settling this matter.

       (d) provide an agreed proposed schedule (or alternative proposals) for the next 45

days -- This matter was previously set for trial on May 18, 2020 prior to the COVID-19

Emergency (Dkt 153). The parties are prepared for the Court to enter a new trial date, and new
   Case: 1:16-cv-01086 Document #: 162 Filed: 05/18/20 Page 2 of 3 PageID #:2750




pretrial dates including: 1) a new date for the Pretrial Order, and 2) a new date for the Pretrial

Hearing. The parties estimate that trial will take 4-5 trial days.

       (e) provide an agreed proposed revised discovery and dispositive motion schedule

       -- This paragraph is inapplicable given the status of this case.

       (f) request any agreed action that the Court can take without a hearing -- The parties

do not request any action currently other than the setting of a status hearing, at the appropriate

time, so that mutually agreeable trial date and pre-trial schedule can be.

       (g) state whether the parties believe a telephonic hearing with the judge is necessary

-- The parties do not believe such a hearing is necessary at the current time.


DATE: May 18, 2020                                     Respectfully Submitted


GAVIN SOLMONESE, LLC, Plaintiff                         STEPHEN L. KUNKEL, Defendant

By: /s/Christopher B. Wilson_____________               By: /s/Michael Z. Gurland______________
    One of its Attorneys                                    One of his Attorneys

Christopher B. Wilson, ARDC No. 6202139                 Michael Z. Gurland, ARDC No. 6274400
Eric E. Walker, ARDC No. 6290993                        mzg@gurlandlawfirm.com
Christopher P. Eby, ARDC No. 6320570                    THE GURLAND LAW FIRM
CWilson@perkinscoie.com                                 141 North Clay St.
EWalker@perkinscoie.com                                 Hinsdale, IL 60521
CEby@perkinscoie.com                                    Telephone: 312.420.8812
PERKINS COIE LLP
131 South Dearborn Street, Suite 1700                   and
Chicago, IL 60603-5559
Telephone: 312.324.8400                                 Christopher R. Hedican
                                                        (admitted pro hac vice)
                                                        Iowa Bar No. (16999)
                                                        chedican@bairdholm.com
                                                        BAIRD HOLM LLP
                                                        1700 Farnam Street, Suite 1500
                                                        Omaha, NE 68102-2068
                                                        Telephone: 402.344.0500
                                                        Facsimile: 402.344.0588



                                                 -2-
   Case: 1:16-cv-01086 Document #: 162 Filed: 05/18/20 Page 3 of 3 PageID #:2751




                             CERTIFICATE OF SERVICE

      I, the undersigned, attest that on May 18, 2020, I served the foregoing JOINT STATUS

REPORT PURSUANT TO PARAGRAPH 5 OF THE THIRD AMENDED GENERAL

ORDER DATED APRIL 24, 2020, on all the parties and counsel of record via the Court’s ECF

system.




                                         /s/ Christopher B. Wilson
                                             Christopher B. Wilson




                                           -3-
